DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanoe JP_61222972_A (see machine English translation) in view of Tomoi JP_2014218764_A (see machine English translation).
1.	Regarding Claims 1-3, Tanoe discloses a vibration restricting porous sheet containing EVA copolymer (corresponds to claimed thermoplastic elastomer) (Title) 
2.	However, Tanoe does not disclose the claimed loss factor. Tanoe does disclose using its material in building materials (Abstract).
3.	Tomoi discloses a thermoplastic elastomer sheet that can be used as building materials resulting in excellent damping and sound absorption properties (Derwent Abstract). Tomoi further discloses that said thermoplastic elastomer can be a block containing vinyl aromatic compound (paragraph 0012) and a conjugated dienes such as 3,4-bond units and 1,2-bond units of structural units derived from butadiene and isoprene being 55 mol% or more as well as less than 40 mol% (paragraphs 0013, 0014), as being claimed in instant Claims 2-4. Lastly, Tomoi discloses having a loss tangent would overlap with Applicants’ claimed range (Examples, Table 1). 
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the porous sheet, of Tanoe, by using the thermoplastic elastomer, of Tomoi. One of ordinary skill in the art would have been motivated in trying the thermoplastic elastomer composition in order to obtain the loss tangent as well as obtain the benefits of excellent damping/absorbing properties in building materials.
5.	Regarding Claim 4, Tanoe in view of Tomoi suggests having a concentration of 90 to 10% by weight in which the units derived from said conjugated diene can be less than 40 mol% (Tomoi: paragraph 0007). The remaining limitations have been discussed above.
Tanoe in view of Tomoi suggests using a double-sided adhesive tape similar to Applicants’ (Tomoi: paragraph 0036) and thus would inherently be expected to have the same viscosity.
7.	Regarding Claim 8, Tanoe in view of Tomoi suggests having a particle size ranging from 5 microns to 200 microns (Tanoe: Page 2, Paragraph 1) which would expected to generate its voids (corresponds to claimed through holes) overlapping with Applicants’ claimed range.
8.	Regarding Claim 9, Tanoe in view of Tomoi suggests the thickness of its sheet ranging from 3 to 20 mm (Tanoe: Page 3, last paragraph).
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanoe JP_61222972_A (see machine English translation) in view of Tomoi JP_2014218764_A (see machine English translation), as applied to Claims 1-4 and 7-9, and further in view of WO_2016125899_A1 (see English equivalent: Uehara USPA_20180030194_A1).
9.	Regarding Claims 5 and 6, Tanoe in view of Tomoi do not suggest using the claimed elastomer nor the softener.
10.	Uehara discloses an elastic member produced by a thermoplastic elastomer composition containing a block copolymer containing polyolefin and softening agent (paragraph 0014) that is excellent in molding processability (paragraph 0021) wherein said softening agent can be 1 to 150 parts relative to 100 parts by mass of said block copolymer (paragraph 0213) and wherein said polyolefin can be in a range of 5 to 90 parts to 100 parts by mass of said block copolymer (paragraph 0076).
11.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the composition, of Tanoe in view of Tomoi, by using the polyolefin and softening agent, of Uehara. One of ordinary skill in the art would have been motivated in trying it out of a desire of obtaining excellent molding processability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        May 16, 2021